COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:   Elaine Marshall, Individually, as Independent Executrix of the
                       Estate of E. Pierce Marshall, as trustee of the Marshall
                       Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr.,
                       as trustee of the Marshall Grandchildren’s Trust for the Benefit
                       of Preston Marshall, as trustee of the Bettye B. Marshall Living
                       Trust, as trustee of the J. Howard Marshall, II, Marital Trust
                       Number Two, as trustee of the J. Howard Marshall, II, Living
                       Trust, as trustee of the E. Pierce Marshall Family Trust created
                       under the Bettye B. Marshall Living Trust Indenture dated
                       October 30, 1990, as trustee of the Marshall Petroleum, Inc.,
                       Stock Holding Trust, as trustee of the Marshall Heritage
                       Foundation, and as trustee of the Marshall Legacy Foundation; E.
                       Pierce Marshall, Jr., Individually, as trustee of the Marshall
                       Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                       Heritage Foundation, and as trustee of the Marshall Legacy
                       Foundation; Preston Marshall, Individually, as trustee of the
                       Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                       Marshall Heritage Foundation, and as trustee of the Marshall
                       Legacy Foundation; Robert McIntyre, as temporary administrator
                       of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                       n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                       Hilliard, individually, as trustee of the Grantor Retained Annuity
                       Trust, as trustee of the J. Howard Marshall Charitable Lead
                       Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                       Number Two, and as trustee of the J. Howard Marshall, II,
                       Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                       II, Liquidating Trust Number One, and as trustee of the J.
                       Howard Marshall, II, Family Trust; and Dr. Stephen Cook, as
                       trustee of the J. Howard Marshall, II, Living Trust v. J. Howard
                       Marshall, III; Vickie Lynn Marshall; Harvey Sorensen; and
                       Foulston & Siefkin, L.L.P.
                  ****

J. Howard Marshall, III v. Elaine Marshall, Individually, as
Independent Executrix of the Estate of E. Pierce Marshall, as
trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., as trustee of the Marshall Grandchildren’s
Trust for the Benefit of Preston Marshall, as trustee of the Bettye
B. Marshall Living Trust, as trustee of the J. Howard Marshall,
II, Marital Trust Number Two, as trustee of the J. Howard
Marshall, II, Living Trust, as trustee of the E. Pierce Marshall
Family Trust created under the Bettye B. Marshall Living Trust
Indenture dated October 30, 1990, as trustee of the Marshall
Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
Heritage Foundation, and as trustee of the Marshall Legacy
Foundation; E. Pierce Marshall, Jr., Individually, as trustee of the
Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Preston Marshall, Individually, as trustee of
the Marshall Petroleum, Inc., Stock Holding Trust, as trustee of
the Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Robert McIntyre, as temporary administrator
of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
Hilliard, individually, as trustee of the Grantor Retained Annuity
Trust, as trustee of the J. Howard Marshall Charitable Lead
Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
Number Two, and as trustee of the J. Howard Marshall, II,
Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
II, Liquidating Trust Number One, and as trustee of the J.
Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
& Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
Marshall, II, Living Trust; Charles Koch; Don Cordes; and Koch
Industries, Inc.

                  ****

Vickie Lynn Marshall v. Elaine Marshall, Individually, as
Independent Executrix of the Estate of E. Pierce Marshall, as
trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., as trustee of the Marshall Grandchildren’s
Trust for the Benefit of Preston Marshall, as trustee of the Bettye
B. Marshall Living Trust, as trustee of the J. Howard Marshall,
II, Marital Trust Number Two, as trustee of the J. Howard
                        Marshall, II, Living Trust, as trustee of the E. Pierce Marshall
                        Family Trust created under the Bettye B. Marshall Living Trust
                        Indenture dated October 30, 1990, as trustee of the Marshall
                        Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                        Heritage Foundation, and as trustee of the Marshall Legacy
                        Foundation; E. Pierce Marshall, Jr., Individually, as trustee of the
                        Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                        Marshall Heritage Foundation, and as trustee of the Marshall
                        Legacy Foundation; Preston Marshall, Individually, as trustee of
                        the Marshall Petroleum, Inc., Stock Holding Trust, as trustee of
                        the Marshall Heritage Foundation, and as trustee of the Marshall
                        Legacy Foundation; Robert McIntyre, as temporary administrator
                        of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                        n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                        Hilliard, individually, as trustee of the Grantor Retained Annuity
                        Trust, as trustee of the J. Howard Marshall Charitable Lead
                        Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                        Number Two, and as trustee of the J. Howard Marshall, II,
                        Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                        II, Liquidating Trust Number One, and as trustee of the J.
                        Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
                        & Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
                        Marshall, II, Living Trust

Appellate case number: 01-02-00114-CV

Trial court case number:   276,815-402

Trial court:            Probate Court No. 2 of Harris County

       E. Pierce Marshall, Individually, as will proponent, as independent executor of the
estate of J. Howard Marshall, II, as co-trustee of the Marshall Grandchildren’s Trust for
the Benefit of E. Pierce Marshall, Jr., as co-trustee of the Marshall Grandchildren’s Trust
for the Benefit of Preston Marshall, as trustee of the Marshall Petroleum, Inc.
Stockholding Trust, as trustee of the Marshall Museum and Library Trust, as trustee of
the Bettye B. Marshall Living Trust, as trustee of the J. Howard Marshall, II, Marital
Trust Number Two, and as trustee of the E. Pierce Marshall Family Trust created under
the Bettye B. Marshall Living Trust Indenture dated October 30, 1990; Elaine Marshall,
Individually, as co-trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., and as co-trustee of the Marshall Grandchildren’s Trust for the
Benefit of Preston Marshall; E. Pierce Marshall, Jr.; Preston Marshall; Marshall
Petroleum, Inc.; Trof, Inc.; Finley Hilliard, individually, as trustee of the J. Howard
Marshall, II, Living Trust, as trustee of the Marshall Petroleum, Inc. Stock Holding Trust,
as trustee of the Grantor Retained Annuity Trust, as trustee of the J. Howard Marshall
Charitable Lead Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust Number
Two, and as trustee of the J. Howard Marshall, II, Family Trust; Ken Farrar, as trustee of
the J. Howard Marshall, II, Living Trust, as trustee of the J. Howard Marshall, II,
Liquidating Trust Number One, and as trustee of the J. Howard Marshall, II, Family
Trust; and Dr. Stephen Cook, as trustee of the Marshall Museum and Library Trust [the
“Marshall Family Defendants”] have filed a “Response to Order of March 13, 2014,
Motion to Substitute Parties, and Motion to Substitute and for Leave to Allow
Withdrawal of Counsel.”
       In their motion, the Marshall Family Defendants “request that the Court correct
the names of the trustees and the various parties.” We grant the request and order the
substitution of the parties as reflected in the style above.
       The Marshall Family Defendants further move to allow withdrawal and
substitution of counsel. We grant the motion. Accordingly, we order that Robert Allen
York and Don Fogel are permitted to withdraw from this appeal, and we order the Clerk
of this Court to remove David W. Holman and B. Lee Ware from the list of active
counsel in this appeal. The Clerk of this Court shall further substitute Timothy F. Lee as
lead counsel on appeal for the Marshall Family Defendants.
        Finally, the Marshall Family Defendants “request that the $50,000 which they paid
to the reporter . . . not be used to benefit any other appellants.” We construe the motion
as a request to order the court reporter to refund the payment the Marshall Family
Defendants made to the court reporter. We deny the motion.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: April 15, 2014